Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andre M Szuwalski (RN: 35,701) on January 13, 2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 12 (Currently amended)  	  A method, comprising jointly producing a bipolar transistor and a variable capacitance diode on a common substrate  
forming a stack over an upper surface of the  substrate which includes first, second, third and fourth layers;
making first and second openings in said second, third and fourth layers;
producing first spacers inside said first and second openings; and
making third and fourth openings in said first layer.



	Allowable Subject Matter
Claims 12-17 ad 20-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of a method for jointly producing a bipolar transistor and a variable capacitance diode on a common substrate as defined in the above allowed claims, comprising particularly the steps of: forming a stack of four layers on the substrate; making first and second openings in the top three layers; producing first spacers inside said first and second openings; and making third and fourth openings in the bottom layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D are cited as being related to a method for forming an integrated device structure comprising a variable capacitance diode and a bipolar transistor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898